963 F.2d 118
70 A.F.T.R.2d 92-5814, 92-1 USTC  P 50,226
In re NORDIC VILLAGE, INC., d/b/a Swiss Haus, Debtor.INTERNAL REVENUE SERVICE, Plaintiff-Appellant,Robert E. Martin, Lake Co. Treasurer, Plaintiff,v.NORDIC VILLAGE, INC.;  David O. Simon, Trustee, Defendants-Appellees.
No. 89-3656.
United States Court of Appeals,Sixth Circuit.
Argued May 3, 1990.Decided April 27, 1992.

1
Appeal from Northern District of Ohio, at Cleveland;  Thomas D. Lambros, Chief District Judge.


2
Charles M. Greene, U.S. Dept. of Justice, Tax Div., Washington, D.C., William J. Kopp, Asst. U.S. Atty., Office of the U.S. Atty., Cleveland, Ohio, Gary R. Allen, Acting Chief (briefed), Murray S. Horwitz, Gary D. Gray (argued and briefed), John A. Dudeck, U.S. Dept. of Justice, Appellate Section, Tax Div., Washington, D.C., for plaintiff-appellant.


3
David O. Simon, Law Offices of David O. Smith, Cleveland, Ohio, for defendant-appellee.


4
Before:  KENNEDY, Circuit Judge, WELLFORD,* Senior Circuit Judge, and JOINER,** Senior District Judge.

ORDER

5
The Supreme Court has reversed the judgment and opinion previously entered in this action in which we affirmed the District Court's judgment that the United States had waived its sovereign immunity with respect to the trustee's claim.   That Court has now held that the United States did not waive its sovereign immunity under section 106(c) of the Bankruptcy Code.   Thus, the District Court lacked jurisdiction to entertain the trustee's claim for monetary relief.


6
In accordance with the Supreme Court's judgment, --- U.S. ----, 112 S.Ct. 1011, 117 L.Ed.2d 181 (1992), we now REVERSE the judgment of the District Court.



*
 Honorable Harry W. Wellford assumed senior status on January 21, 1991


**
 Honorable Charles W. Joiner, United States District Court for the Eastern District of Michigan, sitting by designation